DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-10, 13,15, 17-18 and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hinterstoisser et al. US Patent No.: 9,327, 406 B1, hereinafter, ‘Hinterstoisser’.
 	Consider Claims 1 and 14, Hinterstoisser teaches a system comprising non-transitory computer readable medium having stored thereon software instructions that, when executed by a processing system, cause the processing system to perform a method by executing steps, comprising:   capturing visual information depicting an item within a measurement volume (e.g., this is met by capturing of images , for example as noted in at least col. 4 line 10- “the system may receive images”);  determining a height map for the item(e.g., see at least application of height maps in col. 12 lines 6-42); determining a region mask for the item based on the height map (e.g., see determining region col. 11 lines 45-46, this is met best on determining boundaries of objects – col. 1 lines 50-51 and col. 5 lines 14-22);  constructing a surface reconstruction for the item based on the region mask (e.g., this is met based on at least col. 4 lines 20-21 and lines 48 – reconstruct 3D representation); and  extracting a visual segment for the item from the visual information using the surface reconstruction, wherein the item is identified using the visual segment (e.g., this is met based on the context of at least col. 4 lines 25 -27-“The system may then employ one or more object recognition algorithms to determine various object hypotheses and segment the objects based on detected features” ).
 	Consider Claims 2, Hinterstoisser teaches the claimed invention further comprising: a housing comprising a static base and defining the measurement volume; and  a camera statically mounted to the housing (e.g., see description of sensing system 130 of figure 1B in at least col. 7 lines 30-43 and col. 3 lines 36-43).
 	Consider Claims 3, Hinterstoisser teaches wherein the camera comprises a stereo camera pair (e.g., see description of sensing system 130 of figure 1B in at least col. 7 lines 30-43 and col. 3 lines 36-43). 
 	Consider Claims 4, Hinterstoisser teaches wherein the steps further comprise: generating a point cloud from the visual information, wherein the height map is generated using a top-down view of the point cloud (e.g., see top-down view in at least col.10 lines 45-46).
 	Consider Claims 5, Hinterstoisser teaches wherein the visual information comprises an image set, wherein each image of the image set is captured by a different camera from a different point of view (e.g., this is met based scans using one or more 3D sensors …or fixed mount cameras that have field of views covering a given field – col. 8 lines 26-37 – see also models built up using different sensors – col. 8 line 40.).
 	Consider Claims 6, Hinterstoisser teaches wherein each image of the image set is used to generate a different visual segment for the item, wherein the method further comprises:
extracting features from each visual segment; and  identifying the item based on the extracted features(e.g., this is met based scans using one or more 3D sensors …or fixed mount cameras that have field of views covering a given field – col. 8 lines 26-37 – see also models built up using different sensors – col. 8 line 40 and col. 10 lines 18-47).
 	Consider Claims 8, Hinterstoisser teaches wherein identifying a region mask comprises detecting whether a different item is in contact with the item; and determining a different region mask for the different item when the item is in contact with the different item(e.g. ,determining the arrangement of boxes col. 9 lines 13-47). 
 	Consider Claims 9, Hinterstoisser teaches wherein the region mask and the different region mask are determined using a segmentation module(e.g., this is met based on the context of at least col. 4 lines 25 -27-“The system may then employ one or more object recognition algorithms to determine various object hypotheses and segment the objects based on detected features”  see also col. 19 lines 20- 55).
 	Consider Claims 10, Hinterstoisser teaches wherein the segmentation module comprises a segmentation classifier(“…segmentation based on a trained feature classifier configured to distinguish between true positives and false positives of determined segmentations” – col. 5 lines 4-13).
 	Consider Claims 13, Hinterstoisser teaches wherein the surface reconstruction comprises an upper geometry defined by the height map and vertical walls defined by projecting a boundary of the region mask along a vertical axis(e.g., see at least application of height maps in col. 12 lines 6-42).
 	Consider Claims 15, Hinterstoisser teaches wherein the visual measurement comprises an RGB-Depth image (e.g., see context of images captured by RGBD camera cited above and at least the multiple RGBD view noted in col. 9 lines 50-55).
 	Consider Claims 17, Hinterstoisser teaches wherein the visual segment is generated by projecting the surface reconstruction into the visual information (i.e., virtually reconstruct – col. 10 lines 50-52).
 	Consider Claims 18, Hinterstoisser teaches wherein the region mask is generated by feeding the height map as input into a segmentation classifier and receiving the region mask as output from the segmentation classifier(e.g., see at least application of height maps in col. 12 lines 6-42 and the context of at least col. 4 lines 25 -27-“The system may then employ one or more object recognition algorithms to determine various object hypotheses and segment the objects based on detected features”  see also col. 19 lines 20- 55 ).
 	Consider Claims 20, Hinterstoisser teaches wherein the surface reconstruction is a coarse mesh (e.g., see mesh noted in at least col. 9 lines 66-67).
 	Consider Claims 21, Hinterstoisser teaches wherein the surface reconstruction is generated by projecting the region mask downward along a z-axis of the height map(e.g., see at least application of height maps in col. 12 lines 6-42). 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinterstoisser et al. US Patent No.: 9,327, 406 B1, hereinafter, ‘Hinterstoisser’ in view of Moraleda et al US Patent Pub. No.: 2017/0178301 A1, hereinafter, ‘Moraleda’.

 	Consider Claim 7,  Hinterstoisser teaches the claimed invention except wherein the features extracted from different visual segments are used to determine candidate identifiers, and wherein the item is identified based on the candidate identifiers using a majority voting algorithm.
 	In analogous art, Moraleda teaches the use of a majority voting algorithm e.g., the Hough transform voting, where each possible combination casts an individual vote, from which a selected value may be obtained as a local maximum when it receives a maximum number of votes among all other possible combinations- 0072.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try the use of a majority voting algorithm e.g., the Hough transform voting, where each possible combination casts an individual vote, from which a selected value may be obtained as a local maximum when it receives a maximum number of votes among all other possible combinations to obtain wherein the features extracted from different visual segments are used to determine candidate identifiers, and wherein the item is identified based on the candidate identifiers using a majority voting algorithm for the purpose of improving image recognition. 
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinterstoisser et al. US Patent No.: 9,327, 406 B1, hereinafter, ‘Hinterstoisser’ in view of Dabrowski  et al US Patent Pub. No.: 2017/0228905 A1, hereinafter, ‘Dabrowski’.
 	Consider Claim 11, Hinterstoisser teaches the claimed invention except wherein the item comprises a transparent item, wherein identifying the region mask for the transparent item comprises identifying a set of continuous pixels associated with values that are outside of a predetermined range.
 	In analogous art, Dabrowski teaches at least one processor may be further configured to identify an object included in the first image data and determine the relationship between each of the plurality of target pixels and the at least one background pixel included in the different image data, based on a characteristic of the identified object and the color value and the transparency value of each of the plurality of target pixels (i.e., identify the pixels of a region mask based on distinguishing transparent pixels of a given pixel value) – 0028.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try a processor configured to identify an object included in the first image data and determine the relationship between each of the plurality of target pixels and the at least one background pixel included in the different image data, based on a characteristic of the identified object and the color value and the transparency value of each of the plurality of target pixels in order to arrive at the claimed invention wherein the item comprises a transparent item, wherein identifying the region mask for the transparent item comprises identifying a set of continuous pixels associated with values that are outside of a predetermined range for the purpose of identifying an object.
 	Consider Claim 12, Hinterstoisser teaches the claimed invention except wherein the values outside of the predetermined range comprise one of negative infinity, positive infinity, or no data.
 	In analogous art, Dabrowski teaches at least one processor may be further configured to identify an object included in the first image data and determine the relationship between each of the plurality of target pixels and the at least one background pixel included in the different image data, based on a characteristic of the identified object and the color value and the transparency value of each of the plurality of target pixels (i.e., wherein the values outside of the predetermined range comprise one of negative infinity, positive infinity, or no data) – 0028.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try a processor configured to identify an object included in the first image data and determine the relationship between each of the plurality of target pixels and the at least one background pixel included in the different image data, based on a characteristic of the identified object and the color value and the transparency value of each of the plurality of target pixels in order to arrive at the claimed wherein the values outside of the predetermined range comprise one of negative infinity, positive infinity, or no data for the purpose of identifying an object.  It is clear that the range of values are obvious design choices of numerous possible values to distinguish the values from one another.
8.	Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinterstoisser et al. US Patent No.: 9,327, 406 B1, hereinafter, ‘Hinterstoisser’ in view of Karam et al US Patent Pub. No.: 2015/0269723 A1, hereinafter, ‘Karam’.
 	Consider Claim 16, Hinterstoisser teaches the claimed invention except wherein the sensor comprises a camera associated with a field of view that encompasses a calibration pattern, wherein the processor is further configured to determine a calibration matrix for the camera based on the calibration pattern.
 	In analogous art, Karam teaches “in order to estimate the camera matrices for the imaging setup …,a camera calibration method may make use of one or more available camera calibration tools (e.g., the MATLAB Camera Calibration Toolbox), which may compute a desired set of camera parameters from feature points of a planar calibration pattern in multiple views…” – 0053.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try wherein the sensor comprises a camera associated with a field of view that encompasses a calibration pattern, wherein the processor is further configured to determine a calibration matrix for the camera based on the calibration pattern based on the teachings of Karam which states “in order to estimate the camera matrices for the imaging setup …,a camera calibration method may make use of one or more available camera calibration tools (e.g., the MATLAB Camera Calibration Toolbox), which may compute a desired set of camera parameters from feature points of a planar calibration pattern in multiple views…”.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinterstoisser et al. US Patent No.: 9,327, 406 B1, hereinafter, ‘Hinterstoisser’ in view of Haselhoff et al. US Patent Pub. No.: 2016/0162750 A1, hereinafter, ‘Haselhoff’.
 	Consider Claim 19, Hinterstoisser teaches the claimed invention except wherein the segmentation classifier is trained using a synthetic image, wherein the synthetic image comprises geometrically-combined item-specific geometric representation, wherein each item-specific geometric representation depicts a training item.
  	However, in analogous art, Haselhoff teaches that the effort of the data acquisition process can be considerably reduced by the provision of synthetic training images so that the teaching of the object recognition system is overall more efficient -0018.
 	Therefore, it would have been obvious to a person of ordinary skill in the art to include wherein the segmentation classifier is trained using a synthetic image, wherein the synthetic image comprises geometrically-combined item-specific geometric representation, wherein each item-specific geometric representation depicts a training item for the purpose of creating a more efficient object recognition system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646